Citation Nr: 1214233	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  08-18 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for dental disability claimed as bilateral temporomandibular joint (TMJ) syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from March 2000 to March 2006.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2007 decision in which the RO, inter alia, denied service connection for bilateral TMJ.  The Veteran filed a notice of disagreement (NOD) in August 2007, and the RO issued a statement of the case (SOC) in April 2008.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in June 2008.   

In January 2008, the Veteran testified during a RO hearing before a decision review officer (DRO), at the RO; a transcript of the hearing is of record.

For the reasons expressed below, the matter on appeal-recharacterized, as rreflected on the title page, ans explained below-is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

The Board's review of the claims file reveals that further RO action in this appeal on the claim on appeal is warranted.  

The Veteran's service treatment records document complaints of and treatment for TMJ pain.  A March 2000 service treatment record reflects the Veteran's complaint of pain in his jaw joint/TMJ.  A January 2001 service treatment record reflects the Veteran's complaint of left sided TMJ pain.  The Veteran reported a history of locking open and crepitus.  A June 2002 service treatment record reflects the Veteran's complaints of left TMJ problems with partial subluxation, popping and inability to open mouth at times.  

A July 2002 service treatment record reflects the Veteran's complaints of grinding noises and history of tightness/locking of the jaw on the left side.  On examination, the examiner noted left joint noises upon opening and closing.  There was no muscle tenderness.  The assessment was left anterior disc displacement with reduction.  A December 2005 service treatment record documents a TMJ evaluation.  The Veteran complained of a history of jaw clicking, pain and headaches.  The Veteran reported that he had TMP pain and clicking of the jaw since approximately 2002.  On examination, the diagnosis was myofacial pain with left anterior disc displacement with reduction.  The Veteran was advised of the TMJ/TMD treatment modalities; given jaw exercises; and, encouraged to continue using the maxillary bite splint.

In a subsequent December 2005 service treatment record, the Veteran reported that his left sided TMJ syndrome was persisting even with use of the mouth guard as advised by his dentist.  He was prescribed Valium and Flexeril in an effort to relax his jaw muscles and prevent night-time grinding.  The Veteran complained that the pain was persisting and possibly involving the shoulder.  On examination the left TMJ was tender to palpation with crepitation with movement.  The assessment was TMJ pain dysfunction syndrome.

Subsequent to service, the Veteran underwent VA examination in January 2007.  The examiner indicated that there was no claims file review.  The Veteran then reported no history of facial trauma.  He reported that he began to feel pops in his jaw in 2001, while he was in service that continued and seemed to be getting worse.  He also complained of tinnitus, clicking and pain when he moved the jaw joint to try and chew.

On examination, the examiner noted that the Veteran was able to function normally most of the time, except when he was eating.  The Veteran got pain in his jaw so he avoided certain foods.  The Veteran was missing teeth numbers 1, 4, 16, 17, 29 and 32; however, he had normal occlusion and did not need a prosthesis.  The Veteran was able to open a full 45 mm of centric occlusion; he was able to translate right lateral 12 mm and left lateral 8 mm, with pain felt in the left ear.  He was able to protrude 4 mm.  There was no bone loss.

Panorex x-ray revealed no degeneration of the TMJ and no abnormalities in the bone, change of bone, or loss of bone.  The diagnosis was myositis secondary to bruxism and clenching.  The examiner noted that there was some evidence in the left TMJ of joint malfunction or dysfunction.  The examiner suggested that the Veteran be referred to a specialist to determine if there were any physical causes for the joint malfunction.

In an April 2007 private treatment statement, the examiner diagnosed TMJ problems with bilateral joint derangement due to condylar erosion and displacement of joint tissues.  The examiner indicated that the degree of permanent impairment disability would not be fully known until the Veteran had undergone treatment and therapy.

In a September 2007 VA examination addendum statement, the examiner who performed the January 2007 examination indicated that the claims file had since been reviewed.  The examiner concluded that there was no evidence of service trauma or injury that was causing the Veteran's symptoms.

The Veteran underwent another VA examination in February 2008.  The examiner indicated that the claims file had been reviewed.  The Veteran reported that he was diagnosed with TMJ disorder while he was in the Air Force.  

The examiner indicated that the Veteran did not have any functional impairment due to loss of motion; he had no masticatory function loss; and, he did not have bone loss of the mandible, maxilla or hard palate.  He did not have any loss of teeth due to loss of substance of body of the mandible, maxilla or hard palate; however, he was missing teeth numbers 1, 4, 16, 17, 29 and 32 (they did not need to be replaced).  The Veteran's incisal opening was 25 to 30 mm and he could move left and right 8mm.  He could move protrusive 5mm; however, the Veteran claimed to have a hard time chewing and sometimes he had limited opening.  His bite was a class III; his anterior teeth were edge to edge; he had poor canine guidance; he had interferences on left and right working; and, he had a small closing interference.  The examiner noted that those findings were developmental and not due to any trauma.  Further, there was no history of trauma.  The Veteran reported that in the past he used a hard night guard that had help his grinding at night but he needed a new night guard.

The diagnosis was nocturnal bruxism (clenching) and grinding at night, resulting in myositis.  The examiner concluded that TMJ syndrome was related to a myriad of factors, with job stress being one of the many factors.  The examiner opined that it (TMJ syndrome) was less than 50/50 as likely as not related to military service.  The examiner explained that developmental jaw position outweighed stress of job.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  

In this case, as discussed above, there is documented evidence of in-service TMJ complaints and evidence of a current disability manifested by TMJ pain, nocturnal bruxism and grinding.  However, the medical evidence currently of record does not clearly resolve the questions of whether the Veteran currently has TMJ, or the medical relationship, if any, between the current dental disability and service.  Under these circumstances, the Board finds that another medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving this claim for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon,  20 Vet. App. at 83. 

Accordingly, the RO should arrange for the Veteran to undergo further VA dental examination, by an appropriate physician, at a VA medical facility.   The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection for bilateral TMJ (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for further examination of the Veteran, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  The RO's adjudication of this claim must include consideration of all pertinent evidence added to the claims file since the RO's last adjudication of the claim for service connection for bilateral TMJ.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:
 
1. The RO should furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to this claim for service connection that is not currently of record.

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide this claim within the one-year period).

2.  If the Veteran responds, the RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2011).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received have been associated with the claims file, the RO should arrange for the Veteran to undergo VA dental examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished (with all findings made available to the physician prior to the completion of his/her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all  dental disability, to include bilateral TMJ.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the dental disability had its onset in or is otherwise medically related service, to particularly include the complaints of TMJ pain noted therein. 

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim for service connection for bilateral TMJ.  

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, the RO should adjudicate the claim for service connection for bilateral TMJ, on the merits, in light of all pertinent evidence and legal authority.  

7.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).






This REMAND must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


